

114 S2851 IS: Veterans' Disability Compensation Automatic COLA Act
U.S. Senate
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2851IN THE SENATE OF THE UNITED STATESApril 26, 2016Mr. Thune (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for annual cost-of-living adjustments to be made
			 automatically by law each year in the rates of disability compensation for
			 veterans with service-connected disabilities and the rates of dependency
			 and indemnity compensation for survivors of certain service-connected
			 disabled veterans, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Veterans' Disability Compensation Automatic COLA Act.
		2.Automatic annual
			 increase in rates of disability compensation and dependency and indemnity
			 compensation
			(a)Indexing to
 social security increasesSection 5312 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (d)(1)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the dollar amounts in effect for the payment of disability compensation and dependency and indemnity compensation by the Secretary, as specified in paragraph (2), as such amounts were in effect immediately before the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased.
 (2)The dollar amounts to be increased pursuant to paragraph (1) are the following:
 (A)CompensationEach of the dollar amounts in effect under section 1114 of this title.
							(B)Additional compensation for
 dependentsEach of the dollar amounts in effect under section 1115(1) of this title.
 (C)Clothing allowanceThe dollar amount in effect under section 1162 of this title.
 (D)New DIC ratesEach of the dollar amounts in effect under paragraphs (1) and (2) of section 1311(a) of this title.
 (E)Old DIC ratesEach of the dollar amounts in effect under section 1311(a)(3) of this title.
							(F)Additional DIC for surviving spouses
 with minor childrenThe dollar amount in effect under section 1311(b) of this title.
							(G)Additional DIC for
 disabilityEach of the dollar amounts in effect under subsections (c) and (d) of section 1311 of this title. (H)DIC for dependent childrenEach of the dollar amounts in effect under sections 1313(a) and 1314 of this title.
 (3)Whenever there is an increase under paragraph (1) in amounts in effect for the payment of disability compensation and dependency and indemnity compensation, the Secretary shall publish such amounts, as increased pursuant to such paragraph, in the Federal Register at the same time as the material required by section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) is published by reason of a determination under section 215(i) of such Act (42 U.S.C. 415(i))..
			(b)Effective
 dateSubsection (d) of section 5312 of title 38, United States Code, as added by subsection (a) of this section, shall take effect on the first day of the first calendar year that begins after the date of the enactment of this Act.